Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
	This corrected notice of allowance is being issued to correct typo in previous mailed notice of allowance. 

Allowable Subject Matter
Claims 2-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Closest prior Enda, et al., U.S. Pat. App. Pub. US 20100141849 discloses the concept of a display device comprising a scan line having an opening (fig. 2, scan line 16); a first capacitor wiring extending in parallel to the scan line (fig. 2, capacitor line 18a); a signal line having a first part intersecting with the scan line and the first capacitor and a second part projected from the first part of the signal line (fig. 2, signal line 15), first and second electrodes facing each other with the second part of the signal line positioned therebetween (fig. 2, electrodes 16a and 16b); first and second pixel electrodes electrically connected to the first and second electrodes respectively (fig. 2, pixel electrodes 17a and 17b), corresponding semiconductor film provided over scan 
Regarding independent claim 2 and dependent claims thereof, none of cited prior arts along or combination discloses as a whole: a first capacitor wiring extending in parallel to the scan line; wherein the scan line has first and second sections provided on respective sides adjacent to the opening in an extending direction of the signal line, wherein the first capacitor wiring has a first part overlapped with the first part of the signal line and a second part overlapped with a part of the first electrode, and wherein in a direction along the first part of the signal line, a width of the first part of the first capacitor wiring is smaller than a maximum width of the second part of the first capacitor wiring. 
Regarding independent claim 8 and dependent claims thereof, none of cited prior arts along or combination discloses as a whole: a first capacitor wiring extending along the first direction; wherein the scan line has first and second sections provided on respective sides adjacent to the opening in the second direction, wherein the first capacitor wiring has a first part overlapped with the first part of the signal line and a second part overlapped with a part of the first electrode, and wherein a width in the second direction of the first capacitor wiring is smaller than a maximum width in the second direction of the second part of the first capacitor wiring. 
claim 14 and dependent claims thereof, none of cited prior arts along or combination discloses as a whole: first and second capacitor wirings each extending in parallel to the scan line, each of the first and second capacitor wirings having a first part and a second part wider than the first part; wherein the scan line has first and second sections provided on respective sides adjacent to the opening in an extending direction of the signal line, wherein the first capacitor wiring has a first part overlapped with the first part of the signal line and a second part overlapped with a part of the first electrode, wherein the second capacitor wiring has a first part overlapped with the first part of the signal line and a second part overlapped with a part of the second electrode, and wherein in a direction along the first part of the signal line, a width of the first part of the first capacitor wiring is smaller than a maximum width of the second part of the first capacitor wiring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEIJIE SHEN/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694